Citation Nr: 0607109	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to November 
1985 and from September 1986 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).



FINDING OF FACT

Throughout the rating period on appeal, the competent 
evidence of record demonstrates that the veteran's service-
connected patellofemoral pain syndrome is manifested by pain, 
productive of no more than slight limitation of motion, and 
is without evidence of instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010-5260 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a December 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's December 2002 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the August 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment records and examination reports.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 
3.102 (2005).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).



Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
right knee disability, on November 29, 2002.  Therefore, the 
rating period for consideration on appeal would normally 
begin on November 29, 2001, one year prior to the date of 
receipt of the claim upon which the June 2003 Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o)(2).  However, 
the record in this case contains a final rating decision 
dated December 29, 2001.  Hence, the rating period on appeal 
begins thereafter.

The veteran's service-connected right knee patellofemoral 
pain syndrome is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010-5260 
(2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  Under Diagnostic Code 5003, 5010 (pertaining to 
arthritis due to trauma), when the limitation of motion of 
the specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  For the purpose of rating disability for 
arthritis, the knee is a major joint.  38 C.F.R. § 4.45 
(2005).

Under Diagnostic Code 5260 (limitation of flexion of the 
leg), a noncompensable evaluation is assigned where flexion 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  A 30 percent rating applies where flexion is 
limited to 15 degrees.  The record reflects that the veteran 
has been afforded several VA examinations between January 
2003 and November 2005.  During this time, examiners reported 
that the veteran could flex from a low of 90 degrees to a 
high of 130 degrees.  Such findings, which are well in excess 
of the criteria for even a noncompensable evaluation, do not 
correspond to a higher 20 percent evaluation under DC 5260, 
which contemplates flexion limited to 30 degrees.  Therefore, 
an evaluation in excess of 10 percent is not warranted under 
this diagnostic code.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under any alternate 
Diagnostic Code and finds that Diagnostic Code 5261 
(limitation of extension of the leg) is also applicable.  
Under this code, a noncompensable evaluation is assigned 
where extension is limited to 5 degrees.  A 10 percent rating 
is warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  However, the evidence shows that on numerous 
examinations between January 2003 and November 2005, the 
veteran's right knee extension has consistently been shown to 
be between full, zero degrees to 5 degrees.  Such findings 
correspond to the criteria for a noncompensable evaluation 
and not the criteria for a 20 percent evaluation which 
contemplates extension limited to 15 degrees.  Therefore, the 
Board concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5261.

The evidence of record also does not demonstrate that the 
veteran suffers from ankylosis (i.e., complete bony fixation) 
of the right knee, as contemplated by DC 5256, dislocated 
semilunar cartilage, as contemplated by DC 5258, the absence 
of semilunar cartilage, as contemplated by DC 5259, 
impairment of the tibia and fibula, as contemplated by DC 
5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, and fatigue with range of motion.  The 
Board recognizes that examiners have acknowledged and 
confirmed such symptomology.  On VA examination in August 
2004, the veteran reported he had flare-ups of right knee 
pain with increase in exercise that could last as long as two 
days, and caused up to 7-8/10 level of pain.  He indicated 
this was exacerbated by standing, walking or biking.  On VA 
examination in November 2005, the examiner noted that 
repetitive motion produced an additional 10 degrees loss of 
flexion of the right knee.  The Board finds, however, that 
the above indicated additional functional impairment due to 
pain, including on use, is already contemplated in the 
current 10 percent disability evaluation assigned.  The 
record reflects that despite demonstration of noncompensable 
limitation of motion on objective range of motion evaluation, 
a 10 percent evaluation has been assigned under Diagnostic 
Codes 5003-5010 as the right knee is a major joint.  Thus, he 
has already been compensated for painful motion and 
associated functional loss. 38 C.F.R. §§ 4.40, 4.45 (2005); 
De Luca, supra.  Further, there has been no demonstration by 
competent clinical evidence of record that the additional 
functional impairment due to pain, including on use, is 
comparable to the criteria for a rating in excess of 10 
percent under any applicable Diagnostic Code based on 
limitation of motion.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

However, the evidence of record does not demonstrate that the 
veteran has experienced subluxation or lateral instability in 
his right knee at any time during this period.  In fact, on 
private and VA examinations between January 2003 and November 
2005, examiners consistently reported that the veteran did 
not have any instability, dislocation, or recurrent 
subluxation.  He also had negative McMurray's, Lachman's, and 
anterior and posterior drawer tests.  Therefore, the Board 
finds that a separate compensable rating pursuant to 
38 U.S.C.A. § 4.71a, Diagnostic Code 5257 (2005)(for 
recurrent subluxation or lateral instability) is also not 
warranted.

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's disability picture over the entire rating 
period on appeal.  An evaluation in excess of that amount is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


